I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 21621 21621 21621 21621 21621 Month Ending: 11/30/2009 11/30/2009 11/30/2009 11/30/2009 11/30/2009 Account Number: 112950087 112950079 113015039 112950060 112915036 Depository Name & Location City National Bank City National Bank City National Bank City National Bank City National Bank 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 400 N. Roxbury Drive Beverly Hills, CA 90210 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 845 S. Flower Street, LLC 1.Total Prior Receipts 10,554.90 16.00 7,619,798.25 4,558.88 243.01 2.LESS: Total Prior Disbursements 8,075,265.83 132.00 7,619,930.25 0 530,460.21 3.Beginning Balance 5,396,317.21 (116.00) 195.00 4,292,155.86 22.08 4.Receipts During Current Period A/R - Post Filing 0 0 0 0 0 A/R - Pre Filing 0 0 0 0 0 General Sales 0 121.00 0 0 0 Intercompany Receipts 2,871.44 0 0 2,269.50 0 TOTAL RECEIPTS 2,871.44 121.00 0 2,269.50 0 5.BALANCE 5,399,188.65 5.00 195.00 4,294,425.36 22.08 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0 0 Disbursements 22,500.00 121.00 16.00 0 120.00 TOTAL Disbursements 22,500.00 121.00 16.00 0 120.00 7.Ending Balance 5,376,688.65 (116.00) 179.00 4,294,425.36 (97.92) 1 I. CASH RECEIPTS AND DISBURSEMENTS Case Number: 21621 21621 21622 Month Ending: 11/30/2009 11/30/2009 11/30/2009 Account Number: 0080306863 0080360357 0080302201 Depository Name & Location EastWest Bank EastWest Bank EastWest Bank 1881 W. Main St., 2nd Flr Alhambra, CA 91801 1881 W. Main St., 2nd Flr Alhambra, CA 91801 1881 W. Main St., 2nd Flr Alhambra, CA 91801 845 S. Flower Street, LLC 845 S. Flower Street, LLC Meruelo Chinatown, LLC Total 1.Total Prior Receipts 7,075.76 6,364.87 45,450.00 7,694,061.67 2.LESS: Total Prior Disbursements 7,459.00 0 733.50 16,233,980.79 3.Beginning Balance 27.37 5,082,763.74 46,367.70 14,817,732.96 4.Receipts During Current Period A/R - Post Filing 3,000.00 0 0 3,000.00 A/R - Pre Filing 0 0 0 0 General Sales 31,323.39 0 2,000.00 33,444.39 Intercompany Receipts 0 3,133.20 0 8,274.14 TOTAL RECEIPTS 34,323.39 3,133.20 2,000.00 44,718.53 5.BALANCE 34,350.76 5,085,896.94 48,367.70 14,862,451.49 6.LESS: Disbursements Transfers to other DIP Accounts 0 0 0 0.00 Disbursements 43.90 0 14,521.02 37,321.92 TOTAL Disbursements 43.90 0 14,521.02 37,321.92 7.Ending Balance 34,306.86 5,085,896.94 33,846.68 14,825,129.57 2 I.
